Chalmers, C. J.,
concurring.
The great practical importance of the questions involved, and the fact that this court is not unanimous, induce mo to state the reasons for my concurrence in the principal opinion.
*460The obligation of the merchant under the mortgage taken by him was to' “furnish supplies during the year to an amount not exceeding twelve hundred dollars.” Under this stipulation he was bound to furnish them at such prices as might be from time to time agreed on, or at their reasonable worth. The chancellor held that although there was proof of a contract price at the time of each delivery, this was to be disregarded in view of the extortionate prices fixed and because of the hampered condition of the customers, who, owning no property, had mortgaged their future crop and thereby left themselves without the means of obtaining credit elsewhere. From this ruling the merchant does not appeal. While, therefore, the question is not properly before us, and while I think the contract price must always be accepted as prima facie correct, and indeed as conclusive, unless so excessive as to suggest extortion, I do not hesitate to express the opinion that the ruling was correct in this case.
The chancellor, having rejected the contract price as the standard of value for the goods delivered,- referred the accounts to a commissioner for the purpose of ascertaining their reasonble value at the date of delivery upon a quantum valebat. He directed the commissioner to ascertain and report their “ customary, fair, and reasonable value in the kind of credit business and with the class of people in which and by whom such accounts were contracted.” This direction was correct so far as it directed an ascertainment of their customary, fair, and reasonable value. It was made incorrect by the addition of the words, “in the kind of credit business and with the class of people in which and by whom such accounts were contracted.” There was nothing peculiar in the kind of business in which the parties were engaged. It was simply the buying and selling of food and clothing by a retail merchant to the consumer of such articles, and this ever has been and ever must be the most universal of all mercantile transactions. That the goods were sold upon the security of a mortgage of present or future acquired property, rather *461than upon the personal credit of the purchaser only, certainly could not have the effect of increasing the prices to be charged upon a quantum valebat. We cannot think that the chancellor meant colored, in contradistinction to white customers, by the expression, “ the class of people by whom said accounts were contracted,” though it is by no means certain, from the testimony submitted to and the report made by the commissioner, that it was not so understood by him.
If the chancellor meant to draw such a distinction, it was of course unwarranted; and if this was not what he meant, he must have intended indigent or insolvent persons, in contradistinction to wealthy or solvent ones. Such a line of demarcation would in this case be as unwarranted as the other. A vendor may, in selling property to an insolvent person upon a credit, charge by special agreement such per cent ,as he pleases for the added risk by reason of the insolvency ; but where he has entered, as here, into a written contract to furnish goods, without specification as to the price, and that price is to be fixed by the courts upon a quantum valebat, the pecuniary condition of the buyer cannot enter into the question of price. By his contract to furnish the goods on a credit, the seller declares the buyer to be worthy of credit, and where a court or jury are called upon to fix the price of the articles sold, they cannot enhance that price by any estimate of whether the customer was solvent or insolvent. I recognize the customary rates charged for goods by dealers generally and paid by consumers generally as, ordinarily, the most satisfactory of all methods of arriving at their reasonable worth, but I repudiate the idea that any universality of custom can ever sanction the charging of poor men more than rich ones, or can ever compel the courts to accept it as a custom so fixed as to be binding upon them in determining the quantum valebat of the articles sold. It must not be said that we have repudiated customary rates in the ascertainment of value. On the contrary, we recognize the force of custom to the fullest extent, but it must be a custom applied to all persons alike. What we do *462repudiate is the idea that the customers of a dealer are to be divided up into classes, and the value of goods sold on a quantum valebat determined by whether the buyer is 'white or black, or rich or poor, or lives in the country or resides in town. No custom can sanction such a rule. The shocking injustice of applying it is demonstrated by this record, which shows that goods were charged to these defendants at rates in some instances nearly double those at which the same goods were sold on the same credit to more favored buyers. Defendants were entitled to the prices charged for the same quality of goods when sold upon the same period of credit to persons whose solvency was undoubted. The erroneous result was produced by the addition of the improper words to the instructions given the commissioner, as indicated above.